Dear Mr. Bullers:
Reference is made to your request for an Attorney General's Opinion regarding the establishment of a Parish Museum in Webster Parish.
Specifically, you have requested the opinion of this office as follows:
  "1. Does the Webster Parish Police Jury and/or Library Board have the authority to establish a Parish Museum in a Parish owned building?
  2. Can the Webster Parish Police Jury and/or Library Board spend public funds to establish and operate a Parish Museum?"
It is the opinion of this office that the Webster Parish Police Jury has the authority to establish a public museum, located in a building owned by the parish, and to spend public funds for such purposes. In our opinion, the establishment of a public museum to serve the cultural, educational and/or recreational needs of parish citizens is a public purpose. See Attorney General's Opinion No. 80-1270, wherein we opined that an appropriation by a police jury for renovation of a museum is for a public purpose.
It is the further opinion of this office that the Webster Parish Library Board of Control does not have the authority to establish a public museum and it does not have the authority to spend funds dedicated for libraries for library purposes for the establishment of a museum.
LSA-R.S. 25:211, et seq provides governing authorities of parishes the power to create, establish, equip, maintain, and operate public libraries. LSA-R.S. 25:214 provides for the creation of a board of control by the local governing authorities. Library boards of control have the following duties and powers as specifically set forth in LSA-R.S. 25:215(A):
  1. To establish rules and regulations for its own government and that of the library not inconsistent with law;
  2. To elect and employ a librarian, to employ assistant librarians and other employees and fix their salaries and compensation.
In essence, the powers of library boards of control are limited solely to the adoption of rules and regulations for its own government and that of the library, and the election, employment and compensation of certain personnel. Attorney General's Opinion No. 90-339. In our opinion, the Webster Parish Library Board of Control does not have any authority pertaining to public museums.
We trust the foregoing to be of assistance. If we can be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General DATE RECEIVED:  8/19/98 DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL